internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-116322-03 date date legend issuer state commission bonds date a b dear this is in response to your request for a ruling that bonds the bonds to be issued to finance certain costs of constructing renovating improving equipping furnishing and demolishing public school facilities the project will not be hedge bonds under sec_149 of the internal_revenue_code and consequently that sec_149 does not preclude the exclusion of interest on the bonds from gross_income under sec_103 facts and representations you make the following factual representations issuer is a city school district created under state law and a political_subdivision of state for purposes of sec_103 and is authorized by state law to issue bonds the project is a district-wide construction program undertaken by issuer with state financial assistance to bring its public school facilities into compliance with state standards the project is one of a number of projects in state to modernize public school facilities all of which will have state-financed assistance nearly every school building which issuer has is in need of full modernization or replacement as an extensive undertaking in terms of construction resources students effected and management issues the project will require a time period that exceeds the average public works project issuer estimates that the project will take approximately years to complete and will cost approximately dollar_figurea approximately dollar_figureb percent of which will be provided by state a resolution approving the issuance of the proposed bonds was passed by issuer on date the proceeds of the bonds will be used to pay for a portion of the costs of the project that are to be funded by issuer issuer and commission acting on behalf of state have approved a plan the master_plan for the project as required by state law in order to receive financial assistance from state the master_plan divides the project into four separate segments under state law state funding must be paid in installments for each of the four segments of the project before state will authorize funding for its share of the cost of a project segment issuer must have available funds in an amount sufficient to pay for its share of the cost for that segment state law requires that state’s financial assistance the state match must be spent on those qualified_project_costs described in the master_plan on a pro_rata basis with the issuer’s contribution for such costs issuer represents that all funds constituting the state match along with all proceeds of the bonds will be used by issuer to complete the project issuer has determined that it should issue the bonds as early as possible funding for the state match is a priority under state law nevertheless the status of funding for the state match in future years is very uncertain in the event that state fails to meet its matching fund obligations for school districts in state state law provides that a school district that has already qualified to receive the state match for its co-funded projects is to be given priority for state funds over other school districts for all purposes of sec_148 issuer represents that it will allocate funds from different sources for the same governmental purpose to expenditures using the gross_proceeds spent first allocation method permitted under sec_1_148-6 of the income_tax regulations all proceeds of the bonds will thus be allocated to project expenditures prior to allocating any other funds to project expenditures including the payments received from the state for the state match using this allocation method to allocate bond proceeds to project expenditures issuer reasonably expects to allocate more than percent of the spendable proceeds of the bonds to project expenditures within three years from the issue_date of the bonds issuer represents that not more than percent of the proceeds of the bonds will be invested in nonpurpose_investments having a substantially guaranteed yield for four years or more issuer also represents that the weighted_average_maturity of the bonds will not exceed percent of the reasonably expected economic life of that portion of the project to be financed with the proceeds of the bonds determined in the same manner as under sec_147 law and analysis sec_149 provides that sec_103 shall not apply to any hedge_bond unless with respect to the issue of which such bond is a part the requirements of sec_149 and sec_149 are met sec_149 defines a hedge_bond generally as any bond issued as part of an issue unless i the issuer reasonably expects that percent of the spendable proceeds of the issue will be used to carry out the governmental purposes of the issue within the 3-year period beginning on the date the bonds are issued and ii not more than percent of the proceeds of the issue are invested in nonpurpose_investments as defined in sec_148 having a substantially guaranteed yield for years or more sec_1_149_g_-1 provides that except as otherwise provided the definitions set forth in sec_1_148-1 apply for purposes of sec_149 and sec_1_149_g_-1 sec_1_149_g_-1 provides that sec_1_148-6 applies for purposes of sec_149 except that an expenditure that results in the creation of replacement_proceeds other than amounts in a bona_fide debt service fund or a reasonably required reserve or replacement fund is not an expenditure for purposes of sec_149 sec_1_148-1 provides in part that amounts are replacement_proceeds of an issue if they have a sufficiently direct nexus to the issue or to the governmental purpose of the issue to conclude that the amounts would have been used for that governmental purpose if the proceeds of the issue were not used or to be used for that governmental purpose sec_1_148-1 i a provides in part that replacement_proceeds arise to the extent that the issuer reasonably expects as of the issue_date that the term of an issue will be longer than is reasonably necessary for the governmental purposes of the issue sec_1_148-1 provides that as a safe_harbor replacement_proceeds do not arise under paragraph c i a of sec_1_148-1 for the portion of an issue including a refunding_issue that is to be used to finance or refinance capital projects if that portion has a weighted_average_maturity that does not exceed percent of the average reasonably expected economic life of the financed capital projects determined in the same manner as under sec_147 sec_1_148-6 provides that an issuer may use any reasonable consistently applied accounting_method to account for gross_proceeds investments and expenditures of an issue sec_1_148-6 provides that an accounting_method does not fail to be reasonable and consistently applied solely because a different accounting_method is used for a bona_fide governmental purpose to consistently account for a particular item bona_fide governmental purposes may include special state law restrictions imposed on specific funds or actions to avoid grant forfeitures sec_1_148-6 provides that reasonable accounting methods for allocating funds from different sources to expenditures_for the same governmental purpose include any of the following methods if consistently applied a specific tracing method a gross_proceeds spent first method a first-in_first-out method or a ratable allocation method issuer has represented that i it reasonably expects to use the gross_proceeds spent first allocation method to allocate more than percent of the spendable proceeds of the bonds to project expenditures within three years from the issue_date of the bonds and ii not more than percent of the proceeds of the bonds will be invested in nonpurpose_investments having a substantially guaranteed yield for four years or more the bonds will thus not be hedge bonds under sec_149 provided that replacement_proceeds are not created by these expenditures of bond proceeds see sec_1 g - b in this case the only other funds with a nexus to the project are the funds provided by the state match however all funds constituting the state match along with all proceeds of the bonds will be used by issuer to complete the project the bond proceeds will not be spent on project costs in lieu of spending the state match but rather in addition to spending the state match because all funds constituting the state match will be used for the governmental purpose those funds are not replacement_proceeds of the bonds within the meaning of sec_1_148-1 this result is not changed because the state match must be spent on qualified_project_costs on a pro_rata basis with issuer’s payments issuer has adopted the gross_proceeds spent first accounting_method for purposes of allocating bond proceeds to project expenditures as allowed under sec_1_148-6 pursuant to sec_1_148-6 issuer represents that it will consistently apply this accounting_method an accounting_method does not fail to be reasonable and consistently applied solely because a different accounting_method is used for a bona_fide governmental purpose to consistently account for a particular item under sec_1 a bona_fide governmental purposes may include restrictions imposed on specific funds such as the state law requiring pro_rata expenditures of the state match conclusion under the facts and circumstances of this case we conclude that the bonds will not be hedge bonds under sec_149 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones senior counsel tax exempt bond branch cc
